



Exhibit 10.31








EASTMAN CHEMICAL COMPANY
2017 OMNIBUS STOCK COMPENSATION PLAN


AWARD NOTICE FOR GRANT OF NONSTATUTORY STOCK OPTION




Grantee: [NAME]


Number of shares of Common Stock: [X]


Exercise Price: $ [X]


Grant Date: February 28, 2018


Expiration Date: February 27, 2028
This Award Notice for the Grant of Nonstatutory Stock Option (this “Award
Notice”) by and between Eastman Chemical Company (the “Company”) and the Grantee
named above (referred to below as “you”) evidences the grant by the Company of a
Nonstatutory Stock Option (the "Option") to you on the date stated above (the
“Grant Date”) and your acceptance of such Option in accordance with the
provisions of the Eastman Chemical Company 2017 Omnibus Stock Compensation Plan,
as amended from time to time (the “Plan”).
The Option is subject to the terms and conditions set forth in the Plan (which
is incorporated herein by reference), any rules and regulations adopted by the
Board of Directors of the Company or the Compensation and Management Development
Committee (collectively, the “Committee”), and this Award Notice. In the event
of any conflict between the provisions of the Plan and the provisions of this
Award Notice, the terms, conditions and provisions of the Plan shall control,
and this Award Notice shall be deemed to be modified accordingly. Capitalized
terms used in this Award Notice that are not defined herein shall have the
meanings set forth in the Plan. For purposes of this Award Notice, "Employer"
means the Subsidiary that employs you, if you are not employed directly by the
Company.


1.Option Grant. You have been granted the Option to purchase the number of
shares of the Company’s common stock, $.01 par value (“Common Stock”), set forth
above. The Option is a “non-qualified stock option” and is not an incentive
stock option within the meaning of Section 422 of the U.S. Internal Revenue Code
of 1986, as amended (the “Code”).


2.Exercise Price. The price at which you may purchase the shares of Common Stock
covered by the Option is the Exercise Price per share set forth above.


3.Period of Option and Limitations on Right to Exercise. Subject to earlier
cancellation of all or a portion of the Option as described in Sections 7 and 9
of this Award Notice, the Option will expire at 4:00 p.m., Eastern Standard
Time, on the Expiration Date set forth above ("Expiration Date").


4.Vesting of Option; Manner of Exercise.


(a)    Subject to the terms set forth in this Award Notice, the Option will
become exercisable as to one-third of the shares covered hereby on the first
anniversary of the Grant Date, and one-third of the shares covered hereby on the
second anniversary of the Grant Date, and as to the remaining shares on the
third anniversary of the Grant Date.


(b)    Upon your death, your personal representative may exercise the Option,
subject to the terms set forth in Section 7 of this Award Notice.







--------------------------------------------------------------------------------





(c)    The Option may be exercised in whole or in part. The exercise generally
must be accompanied by, or make provision for, full payment in cash, by check,
by a broker-assisted cashless method, or by surrendering unrestricted shares of
Common Stock having a value on the date of exercise equal to the Exercise Price,
or in any combination of the foregoing; however, if you wish to pay with shares
of Common Stock already held by you, you may submit an Affidavit of Ownership
form attesting to the ownership of the shares instead of share certificates.
(d)    Limitations on Method of Exercise. Notwithstanding anything to the
contrary in this Award Notice, if you reside in a country (or, if different, are
employed in a country) where the local foreign exchange rules and regulations
either preclude the remittance of currency out of the country for purposes of
paying the Exercise Price, or require the Company, your Employer and/or you to
secure any legal or regulatory approvals, complete any legal or regulatory
filings, or undertake any additional steps for remitting currency out of the
country, the Company may restrict the method of exercise to a form of cashless
exercise or such other form(s) of exercise (as it determines in its sole
discretion). In addition, the Company may require you to sell any shares of
Common Stock acquired under the Plan at such times as may be required to comply
with any local legal, regulatory or tax requirements (in which case, this Award
Notice shall give the Company the authority to issue sales instructions with
respect to shares of Common Stock acquired under the Plan on your behalf).
(e)    Automatic Exercise of Options. Notwithstanding anything in this Award
Notice to the contrary, in the event the Option has not been exercised on or
before the Expiration Date of the Option and the Fair Market Value of the
underlying shares of Common Stock immediately prior to the Expiration Date of
the Option exceeds the Exercise Price, the vested portion of the Option
automatically shall be exercised immediately prior to the Expiration Date via a
broker-assisted cashless sell-all exercise method. The Exercise Price and any
Tax-Related Items (as defined in Section 8 of this Award Notice) shall be
satisfied by withholding shares of Common Stock otherwise issuable upon exercise
of the Option having a Fair Market Value equal to the Exercise Price. You shall
pay the remaining portion, if any, of the Tax-Related Items to the Company in
cash or by check.


5.Nontransferability. The Option is not transferable except by will or by the
laws of descent and distribution, and may not be sold, assigned, pledged or
encumbered in any way, whether by operation of law or otherwise. The Option may
be granted only to and exercised only by you during your lifetime, except in the
case of a permanent disability involving mental incapacity.


6.Limitation of Rights. You will not have any rights as a stockholder with
respect to the shares of Common Stock covered by the Option until you become the
holder of record of such shares by exercising the Option.


7.Termination of Employment.


(a)    Upon termination of your employment with your Employer, the Company or
any of its Subsidiaries by reason of a Qualifying Termination (as defined below)
or by reason of death or disability, or for another approved reason as
determined by the Committee, the Option will remain exercisable according to its
terms until the earliest to occur of: 1) five (5) years following your date of
termination or 2) the Expiration Date. Upon termination due to resignation
(other than a Qualifying Termination), the Option will remain exercisable
according to its terms until the earliest to occur of: 1) ninety (90) days
following your date of termination or 2) the Expiration Date. Upon termination
for Cause, any portion of the Option not previously exercised by you will be
canceled and forfeited by you, without payment of any consideration by the
Company. For purposes of the foregoing, "Cause" shall have the same meaning as
set forth in the Plan. Upon termination for a reason other than those described
in this Section, the Option will remain exercisable until the Expiration Date,
unless the Committee (for executive officers) or the executive officer
responsible for Human Resources (for non-executive employees) determines that
any portion of the Option will not remain exercisable or that the Option will be
exercisable for a shorter period.


(b)    For purposes of this Award Notice, a “Qualifying Termination” means a
termination of employment by reason of resignation or without Cause when:
    
•
your combined age and years of service with your Employer, the Company and its
Subsidiaries equals or exceeds 75;

•
you have attained age 55 and 10 years of service with your Employer, the Company
and its Subsidiaries;

•
you had attained age 50 or greater as of your hire date and you have attained 5
years of service with your Employer, the Company and its Subsidiaries; or

•
you have attained age 65.








--------------------------------------------------------------------------------





(c)    If you are resident or employed in a country that is a member of the
European Union, the grant of the Option and this Award Notice are intended to
comply with the age discrimination provisions of the EU Equal Treatment
Framework Directive, as implemented into local law (the “Age Discrimination
Rules”). To the extent that a court or tribunal of competent jurisdiction
determines that any provision of the Award Notice is invalid or unenforceable,
in whole or in part, under the Age Discrimination Rules, the Company, in its
sole discretion, shall have the power and authority to revise or strike such
provision to the minimum extent necessary to make it valid and enforceable to
the full extent permitted under local law.


8.Income Tax and Social Insurance Contributions Withholding.


(a)    Regardless of any action the Company or your Employer takes with respect
to any or all income tax (including U.S. federal, state and local taxes and/or
non-U.S. taxes), social insurance, payroll tax, payment on account or other
tax-related withholding (“Tax-Related Items”), you acknowledge that the ultimate
liability for all Tax-Related Items legally due by you is and remains your
responsibility and that the Company and your Employer: (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Option, including the grant of the Option,
the vesting of the Option, the exercise of the Option, the subsequent sale of
any shares of Common Stock acquired pursuant to the Option and the receipt of
any dividends; and (ii) do not commit to structure the terms of the grant or any
aspect of the Option to reduce or eliminate your liability for Tax-Related
Items.
(b)    Prior to the delivery of shares of Common Stock upon exercise of your
Option, if your country of residence (and/or your country of employment, if
different) requires withholding of Tax-Related Items, the Company shall withhold
a sufficient number of whole shares of Common Stock otherwise issuable upon
exercise of the Option that have an aggregate Fair Market Value sufficient to
pay the Tax-Related Items required to be withheld. In cases where the Fair
Market Value of the number of whole shares of Common Stock withheld is greater
than the Tax-Related Items required to be withheld, the Company shall make a
cash payment to you equal to the difference as soon as administratively
practicable. The cash equivalent of the shares of Common Stock withheld will be
used to settle the obligation to withhold the Tax-Related Items. Alternatively,
the Company or your Employer may withhold the Tax-Related Items required to be
withheld with respect to the shares of Common Stock in cash from your regular
salary/wages, or from any other amounts payable to you. In the event the
withholding requirements are not satisfied through the withholding of shares of
Common Stock by the Company or through the withholding of cash from your regular
salary/wages or any other amounts payable to you, no shares of Common Stock will
be issued to you (or your estate) upon exercise of the Option unless and until
satisfactory arrangements have been made by you with respect to the payment of
any Tax-Related Items which the Company and your Employer determine, in their
sole discretion, must be withheld or collected with respect to such Option. If
you are subject to Tax-Related Items in more than one jurisdiction, you
acknowledge that the Company or your Employer may be required to withhold or
account for Tax-Related Items in more than one jurisdiction. By accepting the
Option, you expressly consent to the withholding of shares of Common Stock
and/or the withholding of cash from your regular salary/wages or other amounts
payable to you as provided for hereunder. All other Tax-Related Items related to
the Option and any shares of Common Stock delivered in payment thereof are your
sole responsibility.


(c)    The Option is intended to be exempt from the requirements of Code Section
409A (or any successor provision which may be enacted). The Plan and the Award
Notice shall be administered and interpreted in a manner consistent with this
intent. If the Company determines that this Award Notice is subject to Code
Section 409A (or any successor provision which may be enacted) and that it has
failed to comply with the requirements of that Section, the Company may, at the
Company’s sole discretion, and without your consent, amend this Award Notice to
cause them to comply with Code Section 409A or be exempt from Code Section 409A
(or any successor provision which may be enacted).


9.Noncompetition; Confidentiality. You will not, without the written consent of
the Company, either during your employment with your Employer, the Company or
any of its Subsidiaries or thereafter, disclose to anyone or make use of any
confidential information which you have acquired during your employment relating
to any of the business of your Employer, the Company or any of its Subsidiaries,
except as such disclosure or use may be required in connection with your work as
an employee of your Employer, the Company or any of its Subsidiaries. During
your employment with your Employer, the Company or any of its Subsidiaries, and
for a period of two (2) years after the termination of such employment, you will
not, either as principal, agent, consultant, employee or otherwise, engage in
any work or other activity in competition with the Company in the field or
fields in which you have worked for your Employer, the Company or any of its
Subsidiaries. The provisions of this Section 9 applies separately in the United
States and in other countries but only to the extent that its application shall
be reasonably necessary for the protection of your Employer, the Company or any
of its Subsidiaries. You will forfeit all rights under this Award Notice to or
related to the Option if, in the determination of the Committee (in the case of
executive officers) or of the executive officer responsible for Human Resources
(in the case of non-executive employees), you have violated any of the
provisions of this Section 9, and in that event any issuance of shares of Common
Stock, payment or other action with respect to the Option shall be made or
taken, if at all, in the sole discretion of the Committee or the executive
officer responsible for Human Resources.







--------------------------------------------------------------------------------





10.Restrictions on Issuance of shares of Common Stock. If at any time the
Company determines that listing, registration, or qualification of the shares
covered by the Option upon any securities exchange or under any state or federal
law, or the approval of any governmental agency, is necessary or advisable as a
condition to the exercise of the Option, the Option may not be exercised in
whole or in part unless and until such listing, registration, qualification, or
approval shall have been effected or obtained free of any conditions not
acceptable to the Company.


11.Change in Ownership; Change in Control. Article 14 of the Plan contains
certain special provisions that will apply to the Option in the event of a
Change in Ownership or Change in Control, respectively.


12.Adjustment of Option Terms. The adjustment provisions of Article 15 of the
Plan will control in the event of a nonreciprocal transaction between the
Company and its stockholders that causes the per-share value of the shares of
Common Stock to change (including, without limitation, any stock dividend, stock
split, spin-off, rights offering, or large nonrecurring cash dividend) or upon
the occurrence of or in anticipation of any other corporate event or transaction
involving the Company (including, without limitation, any merger, combination,
or exchange of shares).


13.Reimbursement of Certain Compensation Following Restatement. The Option
(including any shares of Common Stock acquired by exercise of the Option and any
amount received for the sale of such shares) is subject to the provisions of the
Plan and any applicable law (including the Sarbanes-Oxley Act of 2002, the
Dodd-Frank Act, and implementing rules and regulations of the Securities and
Exchange Commission (the “SEC”) and the New York Stock Exchange (the “NYSE”)) or
Company policy (including the Executive Incentive Pay Clawback Policy as adopted
by the Committee on February 3, 2015 and as may be amended from time to time
consistent with and to conform to SEC and NYSE rules and regulations) requiring
reimbursement to the Company of certain incentive-based compensation following
an accounting restatement due to material non-compliance by the Company with any
financial reporting requirement or due to other events or conditions. For
purposes of the foregoing, you expressly and explicitly authorize the Company to
issue instructions, on your behalf, to any brokerage firm or third party
administrator engaged by the Company to hold your shares of Common Stock and
other amounts acquired under the Plan to re-convey, transfer, or otherwise
return such shares of Common Stock or other amounts to the Company.


14.Repatriation and Legal/Tax Compliance Requirements. If you are resident of or
employed in a country other than the United States, you agree, as a condition of
the grant of the Option, to repatriate all payments attributable to the shares
of Common Stock and/or cash acquired under the Plan (including, but not limited
to, dividends and any proceeds derived from the sale of the shares of Common
Stock acquired pursuant to this Option) in accordance with local foreign
exchange rules and regulations in your country of residence (and country of
employment, if different). In addition, you agree to take any and all actions,
and consent to any and all actions taken by your Employer, the Company or any of
its Subsidiaries as may be required to allow your Employer, the Company or any
of its Subsidiaries to comply with local laws, rules and regulations in your
country of residence (and country of employment, if different). Finally, you
agree to take any and all actions that may be required to comply with your
personal legal and tax obligations under local laws, rules and regulations in
your country of residence (and country of employment, if different).


If you are a resident or employed in a country that is a member of the European
Union, the grant of the Option and this Award Notice is intended to comply with
the age discrimination provisions of the EU Equal Treatment Framework Directive,
as implemented into local law (the “Age Discrimination Rules”). To the extent
that a court or tribunal of competent jurisdiction determines that any provision
of this Award Notice is invalid or unenforceable, in whole or in part, under the
Age Discrimination Rules, the Company, in its sole discretion, shall have the
power and authority to revise or strike such provision to the minimum extent
necessary to make it valid and enforceable to the full extent permitted under
local law.


15.No Guarantee of Employment. The grant of the Option shall not create any
employment relationship with the Company or any of its Subsidiaries. Further,
the grant of the Option shall not confer upon you any right of continued
employment with your Employer nor limit in any way the right of your Employer to
terminate your employment at any time. You shall have no rights as a stockholder
of the Company with respect to any shares of Common Stock underlying the Option
until the exercise date and subsequent issuance of such shares of Common Stock
in settlement of such Option.


16.Discretionary Nature of Grant; No Vested Rights. You acknowledge and agree
that the Plan is discretionary in nature and may be amended, cancelled, or
terminated by the Company, in its sole discretion, at any time. The grant of the
Option under the Plan is a one-time benefit and does not create any contractual
or other right to receive a grant of stock options or benefits in lieu of stock
options in the future. Future grants, if any, will be at the sole discretion of
the Company, including, but not limited to, the form and timing of any grant,
the number of shares of Common Stock subject to the grant, the vesting
provisions and the Exercise Price. Any amendment, modification or termination of
the Plan shall not constitute a change or impairment of the terms and conditions
of your employment with your Employer.







--------------------------------------------------------------------------------





17.Currency Fluctuation. Neither the Company nor any Affiliate shall be liable
for any foreign exchange rate fluctuation between the local currency of your
country of residence and the U.S. dollar that may affect the value of the Option
or of any amounts due to you pursuant to the settlement of the Option or the
subsequent sale of any shares of Common Stock acquired upon settlement of the
Option.


18.Termination Indemnities. Your participation in the Plan is voluntary. The
value of the Option and any other awards granted under the Plan is an
extraordinary item of compensation outside the scope of your employment (and
your employment contract, if any). Any grant under the Plan, including the grant
of the Option, is not part of normal or expected compensation for purposes of
calculating any severance, resignation, redundancy, end of service payments,
bonuses, long-service awards, pension, or retirement benefits or similar
payments.


19.Consent to Collection, Processing and Transfer of Personal Data. Pursuant to
applicable personal data protection laws, the Company hereby notifies you of the
following in relation to your personal data and the collection, use, processing
and transfer of such data in relation to the Company’s grant of this Option and
your participation in the Plan. The collection, use, processing and transfer of
your personal data is necessary for the Company’s administration of the Plan and
your participation in the Plan. Your denial and/or objection to the collection,
processing and transfer of personal data may affect your participation in the
Plan. As such, you voluntarily acknowledge and consent (where required under
applicable law) to the collection, use, processing and transfer of personal data
as described herein.


The Company and its Affiliates and Subsidiaries hold certain personal
information about you, including your name, home address, email address and
telephone number, date of birth, social security number, passport number or
other employee identification number, salary, nationality, job title, any shares
of Common Stock or directorships held in the Company or any Affiliate or
Subsidiary, details of all equity awards or any other entitlement to shares of
Common Stock awarded, canceled, purchased, vested, unvested or outstanding in
your favor, for the purpose of managing and administering the Plan (the “Data”).
The Data may be provided by you or collected, where lawful, from third parties,
and the Company and its Affiliates and Subsidiaries will process the Data for
the exclusive purpose of implementing, administering and managing your
participation in the Plan. The Data processing will take place through
electronic and non-electronic means according to logics and procedures strictly
correlated to the purposes for which the Data is collected and with
confidentiality and security provisions as set forth by applicable laws and
regulations in your country of residence. Data processing operations will be
performed minimizing the use of personal and identification data when such
operations are unnecessary for the processing purposes sought. The Data will be
accessible within the organization of the Company and its Affiliates and
Subsidiaries only by those persons requiring access for purposes of the
implementation, administration and operation of the Plan and for your
participation in the Plan.
The Company and its Affiliates and Subsidiaries will transfer the Data as
necessary for the purpose of implementation, administration and management of
your participation in the Plan, and the Company and its Affiliates and
Subsidiaries may further transfer the Data to any third parties assisting the
Company and its Affiliates and Subsidiaries in the implementation,
administration and management of the Plan. These recipients may be located in
the European Economic Area, or elsewhere throughout the world, such as the
United States. You hereby authorize (where required under applicable law) them
to receive, possess, use, retain and transfer the Data, in electronic or other
form, for purposes of implementing, administering and managing your
participation in the Plan, including any requisite transfer of such Data as may
be required for the administration of the Plan and/or the subsequent holding of
shares of Common Stock on your behalf to a broker or other third party with whom
you may elect to deposit any shares of Common Stock acquired pursuant to the
Plan.
You may, at any time, exercise your rights provided under applicable personal
data protection laws, which may include the right to (a) obtain confirmation as
to the existence of the Data, (b) verify the content, origin and accuracy of the
Data, (c) request the integration, update, amendment, deletion, or blockage (for
breach of applicable laws) of the Data, and (d) to oppose, for legal reasons,
the collection, processing or transfer of the Data which is not necessary or
required for the implementation, administration and/or operation of the Plan and
your participation in the Plan. You may seek to exercise these rights by
contacting your local HR manager or the Company’s Human Resources Department.
Finally, upon request of the Company of your Employer, you agree to provide an
executed data privacy consent form to the Company and/or the Employer (or any
other agreements or consents that may be required by the Company and/or the
Employer) that the Company and/or the Employer may deem necessary to obtain from
you for the purpose of administering your participation in the Plan in
compliance with the data privacy laws in your country of employment (and country
of residence, if different), either now or in the future. You understand and
agree that you will not be able to participate in the Plan if you fail to
provide any such consent or agreement requested by the Company and/or the
Employer.


20.Private Placement. If you are a resident and/or employed outside of the
United States, the grant of this Option is not intended to be a public offering
of securities in your country of residence (and country of employment, if
different). The





--------------------------------------------------------------------------------





Company has not submitted any registration statement, prospectus or other filing
with the local securities authorities (unless otherwise required under local
law), and this Option is not subject to the supervision of the local securities
authorities. No employee of the Company or its Affiliates and Subsidiaries is
permitted to advise you on whether you should purchase shares of Common Stock
under the Plan. Investment in shares of Common Stock involves a degree of risk.
Before deciding to purchase shares of Common Stock pursuant to this Option, you
should carefully consider all risk factors relevant to the acquisition of shares
of Common Stock under the Plan and should carefully review all of the materials
related to this Option and the Plan. In addition, you should consult with your
personal investment advisor for professional investment advice.


21.Insider Trading/Market Abuse Laws. By participating in the Plan, you agree to
comply with the Company’s policy on insider trading (to the extent that it is
applicable to you). You further acknowledge that, depending on your or your
broker’s country of residence or where the shares of Common Stock are listed,
you may be subject to insider trading restrictions and/or market abuse laws
which may affect your ability to accept, acquire, sell or otherwise dispose of
the shares of Common Stock, rights to shares of Common Stock (e.g., Options) or
rights linked to the value of shares of Common Stock, during such times you are
considered to have “inside information” regarding the Company (as defined by the
laws or regulations in your country of employment (and country of residence, if
different). Local insider trading laws and regulations may prohibit the
cancellation or amendment of orders you place before you possess inside
information. Furthermore, you could be prohibited from (i) disclosing the inside
information to any third party (other than on a “need to know” basis) and (ii)
“tipping” third parties or causing them otherwise to buy or sell securities. You
understand that third parties include fellow employees. Any restriction under
these laws or regulations are separate from and in addition to any restrictions
that may be imposed under any applicable Company insider trading policy. You
acknowledge that it is your responsibility to comply with any applicable
restrictions and that you should therefore consult your personal advisor on this
matter.
 
22.Electronic Delivery. The Company, in its sole discretion, may decide to
deliver any documents related to this Option to you under the Plan by electronic
means. You hereby consent to receive such documents by electronic delivery and
agree to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company.


23.English Language. If you are resident outside of the United States, you
acknowledge and agree that it is your express intent that this Award Notice, the
Plan and all other documents, notices and legal proceedings entered into, given
or instituted pursuant to this Option, be drawn up in English. If you have
received this Award Notice, the Plan or any other documents related to this
Option translated into a language other than English, and if the meaning of the
translated version is different from the English version, the meaning of the
English version shall control.


24.Addendum. Notwithstanding any provisions of this Award Notice to the
contrary, this Option shall be subject to any special terms and conditions for
your country of residence (and country of employment, if different), as set
forth in the applicable Addendum to this Award Notice. Further, if you transfer
residence and/or employment to another country reflected in an Addendum to this
Award Notice, the special terms and conditions for such country will apply to
you to the extent the Company determines, in its sole discretion, that the
application of such terms and conditions is necessary or advisable in order to
comply with local law, rules and regulations or to facilitate the operation and
administration of this Option and the Plan (or the Company may establish
alternative terms and conditions as may be necessary or advisable to accommodate
your transfer). Any applicable Addendum shall constitute part of this Award
Notice.


25.Additional Requirements. The Company reserves the right to impose other
requirements on this Option, any payment made pursuant to this Option, and your
participation in the Plan, to the extent the Company determines, in its sole
discretion, that such other requirements are necessary or advisable in order to
comply with local law, rules and regulations or to facilitate the operation and
administration of this Option and the Plan. Such requirements may include (but
are not limited to) requiring you to sign any agreements or undertakings that
may be necessary to accomplish the foregoing.


26.Governing Law. This Award Notice shall be construed, administered and
governed in all respects under and by the applicable laws of the State of
Delaware, excluding any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation to the substantive law of another
jurisdiction.


27.Venue. In accepting this Option grant, you are deemed to submit to the
exclusive jurisdiction and venue of the federal or state courts of the State of
Tennessee of the United States of America to resolve any and all issues that may
arise out of or relate to this Option and this Award Notice.


28.Binding Effect. This Award Notice shall be binding upon the Company and you
and its and your respective heirs, executors, administrators and successors.







--------------------------------------------------------------------------------





29.Conflict. To the extent the terms of this Award Notice are inconsistent with
the Plan, the provisions of the Plan shall control and supersede any
inconsistent provision of this Award Notice.


30.Non-Negotiable Terms. The terms of this Award Notice are not negotiable, but
you may refuse to accept this Option by notifying the Company’s executive
officer responsible for Human Resources in writing; any such refusal of
acceptance will immediately cancel and forfeit the award.


**************************


[Remainder of page intentionally left blank]





--------------------------------------------------------------------------------





EASTMAN CHEMICAL COMPANY
2017 OMNIBUS STOCK COMPENSATION PLAN


ADDENDUM TO AWARD NOTICE FOR GRANT OF NONSTATUTORY STOCK OPTION


In addition to the terms of Eastman Chemical Company 2017 Omnibus Stock
Compensation Plan (the “Plan”) and the Award Notice for the Grant of
Nonstatutory Stock Option (the “Award Notice”), the Option is subject to the
following additional terms and conditions as set forth in this addendum to the
extent you reside and/or are employed in one of the countries addressed herein
(the “Addendum”). All defined terms as contained in this Addendum shall have the
same meaning as set forth in the Plan and the Award Notice. To the extent you
transfer residence and/or employment to another country, the special terms and
conditions for such country as reflected in this Addendum (if any) will apply to
you to the extent the Company determines, in its sole discretion, that the
application of such terms and conditions is necessary or advisable in order to
comply with local laws, rules and regulations, or to facilitate the operation
and administration of the Option and the Plan (or the Company may establish
alternative terms and conditions as may be necessary or advisable to accommodate
your transfer).



















































































--------------------------------------------------------------------------------





Belgium


Grantee: ___________________________ Number of Shares: _____________________


Grant Date: ___________________________ Exercise Price: _____________________


1.    Acceptance of Option. In order for the Option to be subject to taxation at
the time of grant (more specifically, on the 60th day after the offer date), you
must affirmatively accept the Option in writing within 60 days of the Grant Date
specified above by signing below and returning this original executed Addendum
to:
Eastman Chemical B.V.
HR-Compensation and Benefits
Capelle, Netherlands


You hereby accept the Option granted by the Company on the Grant Date. You
acknowledge that you have been encouraged to discuss the acceptance of the
Option and the applicable tax treatment with a financial and/or tax advisor, and
that your decision to accept the Options is made in full knowledge.


Grantee Signature:        _______________________________


Grantee Printed Name:        _______________________________


Date of Acceptance:        _______________________________


If you fail to affirmatively accept the Option in writing within 60 days of the
Grant Date, the Option will not be subject to taxation at the time of grant but
instead will be subject to taxation on the date you exercise the Option (or such
other treatment as may apply under Belgian tax law at the time of exercise).
2.    Undertaking for Qualifying Option. If you are accepting the Option in
writing within 60 days of the Grant Date and wish to have the Option subject to
a lower valuation for Belgium tax purposes pursuant to the article 43, §6 of the
Belgian law of 26 March 1999, you may agree and undertake to (a) not exercise
the Option before the end of the third calendar year following the calendar year
in which the Grant Date falls, and (b) not transfer the Option under any
circumstances (except upon rights your heir or legal representative might have
in the Option upon your death). If you wish to make this undertaking, you must
sign below and return this executed Addendum to the address listed above.
Grantee Signature:        _______________________________
Grantee Printed Name:        _______________________________





































--------------------------------------------------------------------------------





France


1.    English Language. You acknowledge and agree that it is your express intent
that this Award Notice, the Plan and all other documents, notices and legal
proceedings entered into, given or instituted pursuant to the Option, be drawn
up in English. If you have received this Award Notice, the Plan or any other
documents related to the Option translated into a language other than English,
and if the meaning of the translated version is different than the English
version, the English version will control.
Langue anglaise. Vous reconnaissez et consentez que c'est votre intention
expresse que cet Accord, le Projet et tous les autres documents, les
notifications et l'événement légal est entré dans, compte tenu de ou institué
conformément à l'Option, est formulé dans l'anglais. Si vous avez reçu cet
Accord, le Projet ou aucuns autres documents liés à l'Option a traduit dans une
langue autrement que l'anglais, et si le sens de la version traduite est
différent de la version anglaise, la version anglaise contrôlera.


BY SIGNING BELOW, YOU ACKNOWLEDGE, UNDERSTAND AND AGREE TO THE PROVISIONS OF THE
AWARD NOTICE, THE PLAN AND THIS ADDENDUM.


__________________________________
Signature


__________________________________
Printed Name


_____________________
Date


IMPORTANT NOTE: THIS ADDENDUM MUST BE SIGNED AND RETURNED TO


Eastman Chemical B.V.
HR-Compensation and Benefits
Capelle, Netherlands


NO LATER THAN 90 DAYS FOLLOWING THE GRANT DATE.







--------------------------------------------------------------------------------





Netherlands


1.    Waiver of Termination Rights. In consideration of the grant of the Option,
you agree that you waive any and all rights to compensation or damages as a
result of any termination of employment for any reason whatsoever, insofar as
those rights result or may result from (a) the loss or diminution in value of
such rights or entitlements under the Plan, or (b) you cease to have rights
under, or ceasing to be entitled to any awards under the Plan as a result of
such termination.







--------------------------------------------------------------------------------





Singapore


1.    Securities Law Notification. The Option is being granted pursuant to the
“Qualifying Person” exemption under section 273(1)(f) of the Singapore
Securities and Futures Act (chapter 289, 2006 Ed.) (“SFA”). The Plan has not
been lodged or registered as a prospectus with the Monetary Authority of
Singapore. You should note that the Option is subject to section 257 of the SFA
and you will not be able to make any subsequent sale of the shares of Common
Stock acquired upon exercise in Singapore, or any offer of such subsequent sale
of shares of Common Stock underlying the Option unless such sale or offer in
Singapore is (i) six (6) months or more after the Grant Date during which the
share was acquired, (ii) pursuant to the exemptions under Part XIII Division (1)
Subdivision (4) (other than section 280) of the SFA or (iii) pursuant to, and in
accordance with the condition of, any other applicable provisions of the SFA.

























































































--------------------------------------------------------------------------------





Switzerland


1.    Securities Law Notification. The Option is not considered a public
offering in Switzerland; therefore, it is not subject to registration in
Switzerland. Neither this document nor any other materials relating to the
Option constitutes a prospectus as such term is understood pursuant to article
652a of the Swiss Code of Obligations, and neither this document nor any other
materials relating to the Option may be publicly distributed nor otherwise made
publicly available in Switzerland. Neither this document nor any other offering
or marketing materials relating to the Option have been or will be filed with,
or approved or supervised by, any Swiss regulatory authority (in particular, the
Swiss Financial Market Supervisory Authority (FINMA)).




* * * * *











